Order, Supreme Court, New York County (Walter B. Tolub, J.), entered December 10, 2007, which, to the extent appealed from as limited by the briefs, denied petitioner’s motion to seal the arbitration proceeding and its related award, unanimously affirmed, without costs.
The information in the arbitration award specifically cited by petitioner does not provide a sufficient ground for sealing the proceeding (see Liapakis v Sullivan, 290 AD2d 393, 394 [2002]; Matter of Hofmann, 284 AD2d 92 [2001]). The agreement between the parties contemplated potential public disclosure of arbitration awards if a party sought to confirm an award.
We have considered petitioner’s other claims and find them without merit. Concur—Andrias, J.P, Gonzalez, Moskowitz and DeGrasse, JJ.